Citation Nr: 1604965	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-37 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her goddaughter


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had service in the Army Reserve, including a verified period of active duty for training from August 1977 to December 1977.  She attained "veteran" status by virtue of incurring service-connected disabilities in the left foot and left ankle in the line of duty. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 RO rating decision. 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in August 2011.  A transcript of the hearing has been associated with the claims file. 

 This matter was previously before the Board in December 2011, September 2012, and August 2014, at which times the Board remanded the matter for further development. 


FINDINGS OF FACT

The Veteran experienced treatment for her left knee during service and is currently diagnosed with osteoarthritis in that joint, but the credible and most probative evidence tends to make it more likely than not that the current condition is not related to the in-service symptoms, and there is no credible evidence of chronicity or continuity after service. 


CONCLUSION OF LAW

A left leg condition, currently manifested by osteoarthritis in the left knee, was not incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in October 2008, which was sent prior to the March 2009 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  Her service treatment records have been obtained and appear to be complete.  Also, those relevant VA treatment records during the appeal period are of record.  Otherwise, her records from the Social Security Administration  (SSA) were obtained.  Those private records the Veteran has authorized VA to obtain have also been obtained.  In May 2015, the Veteran filed a form in which she marked the option indicating that she had more information to give and asking for 30 days to submit the evidence.  Since that time, she has not submitted any further records or identified and authorized VA to obtain any other relevant information.  Accordingly, there is no basis to remand to attempt to obtain any further records

Furthermore, VA examinations were conducted, most recently in November 2012, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  Accordingly, the evidentiary record appears to be complete.

C. Stegall Compliance

The Board also finds that there was substantial compliance with the August 2014 Board remand directives.  Specifically, the Veteran was sent a letter in March 2015 asking that she identify any health care providers having additional treatment records pertinent to her appeal.  She responded, as previously indicated, in May 2015 by returning the form and marking the option indicating that she had more information to give and asking for 30 days to submit the evidence.  Since that time, she has not submitted any further records or identified and authorized VA to obtain any other relevant information.  Also, as directed by the Board, the Veteran's records from the Social Security Administration (SSA) were obtained.  Finally, the matter was readjudicated in an April 2015 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran maintains that a current left leg disability results from an injury during service in 1977, which involved twisting and swelling up.  See Board Hr'g Tr. 5.  

As an initial matter, the Board notes that the Veteran is already service-connected for disabilities involving the left foot and ankle.  As such, those disabilities are not within the scope of this appeal, but will be referred to herein below to the extent necessary for clarity and context.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).


B.  Discussion

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of osteoarthritis of the left knee.  This diagnosis was confirmed most recently on VA examination in November 2012.  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337. 

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record establishes that the Veteran incurred an injury during service.  The STRs show treatment in September 1977 for complaints of pain in the left leg, which was diagnosed as a quad strain.  In September 1977 and October 1977, the Veteran was also seen for complaints diagnosed as chondromalacia.  Then in August 1978, the Veteran complained of symptoms in her left leg related to a mile run.  She was referred to Medical Service for questionable thrombophlebitis.  This was ruled out on further consultation; a diagnosis of severe sprain left ankle was made.  

This evidence establishes that the Veteran had treatment for her left leg during service.  Accordingly, the second element of a service connection claim, in-service incurrence or aggravation of a disease or injury, is established.  See Walker, 708 F.3d at 1337.  

As a final matter, the Board notes that this treatment occurred during periods of active duty for training and inactive duty for training.  However, there is no question raised as to whether the Veteran had a preexisting condition in the left leg (she did not), and "veteran" status has already been achieved.  Therefore, there is no need to discuss the presumption of soundness under 38 U.S.C.A. §  1111 (West 2014).  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012), aff'd 749 F.3d 1370 (Fed. Cir. 2014); Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); Donnellan v. Shinseki, 24 Vet. App. 167, 174-75 (2010).

(3) Nexus

Although the Veteran is currently diagnosed with osteoarthritis in the left knee and incurred an injury during service, the claim must be denied because a nexus between the current diagnosis and the in-service injury is not established.  

As a threshold matter, the current diagnosis of osteoarthritis is consistent with "arthritis," which is a chronic disease listed in 3.309(a).  However, this condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b). A November 2012 VA examiner specifically found that there was no evidence of a chronic leg impairment during service.  Alternatively, the Veteran maintains that she had a continuity of symptomatology since service.  However, as discussed in greater detail below, the accuracy of her statements cannot be relied on.  Therefore, there is no credible basis to find a continuity of symptomatology since service.  See 38 C.F.R. § 3.304(b).  

Otherwise, the Board notes, there is no intervening evidence between the Veteran's treatment during service and the confirmed diagnosis many years later.  This absence of evidence is immaterial in this case because the Veteran asserts that she did not seek treatment during the intervening years.  For instance, she wrote in a December 1985 statement that she had no treatment during her Reserve service until that year.  She explained in a January 2013 statement that she was too prideful to seek treatment.  Because she asserts that she did not seek treatment, it cannot reasonably be expected that such treatment would be documented in any medical records.  Therefore, the lack of treatment is not unfavorable to the claim.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Horn v. Shinseki, 25 Vet. App. 231, 239 (2012) (quoting Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011)) (an absence of evidence may generally not be considered substantive negative evidence)).  

There is also a question of whether the disease was incurred during service notwithstanding the absence of intervening evidence of such.  On this question, the record before the Board contains some evidence favorable to the claim and some evidence unfavorable to the claim.  Under such circumstances, the Board's duty is to assess the probative value of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  

Unfavorable to the appeal, three different VA examiners have reviewed the case and reached negative opinions.  

First, in May 2012, a VA examiner reasoned as follows:

The episode of left calf swelling in service appears to have been an acute self resolving condition.  There is an absence of documentation and patient history of further active medical care needed for this problem.   It is therefore my opinion that it is less likely as not that the [Veteran's] present left leg condition was caused by, resulted from or was permanently aggravated by her military service.  

This VA examiner's opinion is not highly probative as the VA examiner relied on a lack of documented treatment without explaining why such documentation was necessary or expected.  See, e.g., Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011); Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  However, it is some evidence weighing against a nexus.  See Monzingo, 26 Vet. App. at 107 (if a medical opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains).  

Next, a second VA examiner reviewed the Veteran's case in September 2012, and concluded that the Veteran had osteoarthritis in the left knee due to aging.  The VA examiner reasoned as follows:

[The Veteran]'s VA medical records do not document residuals from injury to her left leg.  Her [June 2012] chronic pain clinic consultation does not attribute her current symptoms to an injury of her left leg that occurred [greater than] 30 years ago.  Current symptoms in her left leg more likely than not developed many years after her discharge from the military.

As with the May 2012 VA examiner's opinion, this September 2012 VA examiner's opinion is not highly probative as the VA examiner relied on a lack of documented treatment without explaining why such documentation was necessary or expected.  The Board's prior remand in September 2012 specifically noted that the examination was inadequate because the examiner's opinion was based on an inaccurate and incomplete factual foundation.  See, e.g., Fountain, 27 Vet. App. at 272-75.  Notwithstanding these deficiencies, it still constitutes some evidence weighing against a nexus due to the VA examiner's ability to identify the most likely etiology of the condition-the Veteran's age.  See, e.g., Jones v. Shinseki, 23 Vet. App. 388, 391 (2010); see also Monzingo, 26 Vet. App. at 107.  

Finally, a third VA examiner reviewed the matter in November 2012.  This VA examiner also reached a negative opinion, reasoning as follows:

The Veteran was noted to be service connected for her left ankle and left foot.  Upon describing her impairment the [V]eteran includes her entire left leg (non specific!).  Medical records demonstrate a possible diagnosis of "r/o chondromalacia" in 9/1977.  The [V]eteran was also evaluated for a quad strain.  Additionally there is a questionable diagnosis of thrombophlebitis (1978), without any further followup or treatment.  There are no current residuals of a quad strain, thrombophlebitis, DVT or blood clot on this examination.  The only diagnosis related to the left lower extremity is left knee [osteoarthritis].  However, there was no evidence of a specific diagnosis of [osteoarthritis] or [degenerative joint disease] while on active duty.  There was also no evidence of a chronic left [] leg impairment while on active duty.  The examiner is unable to create a nexus between any current left knee and/or global [left lower extremity] symptoms and her previous active duty approx[imately] 30 plus year ago.

This VA examiner's opinion carries far greater probative weight than any other (unfavorable or favorable) evidence.  First, unlike the prior two VA examiners, this examiner did not rely on a lack of documented symptomatology during or after service.  In this regard, the VA examiner concluded that there was no evidence of a chronic left leg impairment while on active duty.  However, it does not appear from this statement that the VA examiner was relying on an absence of evidence as evidence of absence.  Instead, it appears that the VA examiner was reaching a medical conclusion that the evidence did not support a finding of chronicity during service.  Such a question as to the chronicity of a medical condition is a medical matter within the VA examiner's medical expertise to determine.  See Fountain, 27 Vet. App. at 274-75.  Thus, it appears the VA examiner's factual premise was accurate.  

Moreover, the November 2012 VA examiner's reasoning, in overall context, is discernable and understandable.  In this regard, the VA examiner concluded that she  was "unable to create a nexus."  Based on an overall reading of the opinion, it is reasonably clear that the VA examiner is not saying that she could not reach an opinion.  Instead, she is concluding that she could not establish a favorable nexus to service.  This conclusion is adequately explained.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).  

Otherwise, at present, the Board can find no reason to call into question or otherwise discount the probative weight of the November 2012 VA examiner's opinion.  Overall, the VA examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012).  Thus, it is highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Favorable to the claim, the Veteran wrote in a December 1985 statement that she eventually went to a private doctor after service, who told her she had calcified hip joint, "probably from [her] old injury."  The Veteran is competent to report this doctor's statement.  See Jandreau, 492 F.3d at 1376-77.  However, the available medical records from his doctors do not document this favorable medical opinion, and the evidentiary record is, in this regard, appears to be reasonably complete.  Thus, even assuming the credibility of the Veteran's statements reporting the opinion, the Board is unable to assess the evidentiary value of such a medical opinion.  More specifically, the Board cannot determine the factual premise and reasoning underpinning such favorable medical opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304; Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Therefore, this doctor's medical opinion has little probative value and is not sufficiently probative or persuasive to controvert the unfavorable November 2012 VA examiner's opinion discussed immediately above.  

Several lay witnesses, including at the Board hearing, and the Veteran herself, give an account of symptoms after service.  See Board Hr'g Tr. 11.  However, this evidence is not probative.  First, it is not clear that the lay persons were specifically referring to symptomatology involving the left leg as opposed to symptomatology involving the already service-connected ankle and foot.  For instance, the witness at the hearing described witnessing swelling from the calf down to the ankle.  Another witness wrote in a December 2011 statement that he had remembered the Veteran having a "limp" since he was an infant.  The Board hearing transcript also shows that the Veteran's representative had to repeatedly clarify her testimony to determine whether she was referring to the leg or ankle/foot.  See, e.g., Board Hr'g Tr. 8-9.  Thus, it appears that these witnesses were conflating the symptomatology in the left foot and ankle.  

Moreover, the first two lay witnesses could not have been indicating a continuity of symptomatology since service as they did not indicate they knew her since that time.  It appears the Veteran herself was indicating symptoms since service.  See e.g., Board Hr'g Tr. 6 ("I wasn't able to walk straight anymore.").  To the extent she was attributing this symptomatology to the left leg (as opposed to the left ankle and foot), the reliability of her assertions must be discounted.  Most significant, she wrote in a December 2004 statement that she had early Alzheimer's and, therefore, could not remember all the doctors she had seen.  Notwithstanding a declarant's intent to speak the truth, a testimonial statement may lack credibility because of faulty memory.  See, e.g., Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly here, when considering this indication that the reliability of her recollection must be discounted due to the fallibility of her memory, especially in light of the Veteran's testimony, which indicates she may be conflating the symptoms of the different medical conditions in her left lower extremity, the lay statements cannot be accepted as providing a credible basis for establishing a continuity of symptomatology since service.  

Even assuming that each of the lay witnesses was indicating a continuity since service, the nexus question in this case involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service injury and symptoms, her post-service symptomatology; and the medical significance of these factors in the context of her current condition.  These medical questions cannot be considered within the competence of a non-expert lay witness.  In this regard, the Board previously noted in its September 2012 remand that the Veteran trained and worked for many years as an LPN.  (It appears that the witness at the Board hearing trained with her, so would likely have the same medical background.  See Board Hr'g Tr. 11.)  However, it does not appear that this background can be recognized as conferring on the Veteran the medical expertise needed to base an opinion on the nexus question.  Thus, the Veteran must be considered a lay person in this regard.  See, e.g., Wise v. Shinseki¸ 26 Vet. App. 517 (2014).  

Consequently, neither she, nor the other lay witnesses, has established the competence needed to rebut the November 2012 VA examiner's expert medical opinion.  And she has cited no record evidence indicating that the examiner was incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  As such, her opinion is not adequate to rebut the November 2012 VA examiner's opinion, nor is it otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between her current left knee condition and service, including on the basis of a continuity of symptoms since service.  See Fountain,  27 Vet. App. at 274-75.

In conclusion, the weight of the most compelling and convincing evidence establishes that the current left knee condition is unlikely to have resulted directly from service.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  

As a final matter, the Board notes that a secondary theory of entitlement has been reasonably raised by the record.  Specifically, the Veteran's representative wrote in a July 2014 brief that the Veteran "still contends that her left disability was injured during service or is somehow connected to her service-connected left ankle and/or left foot." Aside from this isolated statement, there is no indication from the medical records or the Veteran's own lay statements that the current left knee condition results from, or has been aggravated by, the service-connected left foot and/or ankle condition.  Thus, the representative's statement must be considered speculative, thereby providing no indication of a secondary relationship.  No further investigation, including a VA examination is needed, as to the secondary theory.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); cf Colantonio v. Shinseki, 606 F.3d 1378, 1381-82 (Fed. Cir. 2010) 

For these reasons, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for a left leg disability is denied.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


